Citation Nr: 0602920	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
a psychiatric disability.  

On his March 2003 VA Form 9, the veteran originally requested 
a personal hearing before a member of the Board (now Veterans 
Law Judge) seated at the RO.  However, in August 2003, he 
withdrew his hearing request prior to any such hearing being 
scheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a psychiatric 
disability.  In a June 2005 statement, he indicated he had 
received psychiatric treatment at the VA medical center in 
Decatur, Georgia.  Review of the record indicates an attempt 
to obtain these records has not yet been made.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  This duty includes 
obtaining pertinent medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002).  As the veteran 
has alleged the existence of pertinent VA medical records 
which have not yet been obtained, a remand of the issue on 
appeal is required.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO should obtain the veteran's VA 
medical treatment records for his 
psychiatric disability from the VA 
medical center in Decatur, Georgia.  All 
efforts to obtain said records should be 
documented for the record.  If no such 
medical treatment records are available, 
this fact should be noted in the record.  
The veteran should be informed of any new 
evidence added to the record, as well as 
any evidence the RO was unable to obtain.  

2.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a psychiatric disability 
in light of any additional evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


